J-S44023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    JAHEED HYMON

                             Appellant                  No. 2151 EDA 2015


         Appeal from the Judgment of Sentence Entered June 17, 2015
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0011353-2014


BEFORE: FORD ELLIOTT, P.J.E. , STABILE, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                     FILED DECEMBER 29, 2017

        Appellant, Jaheed Hymon, appeals from the June 17, 2015 judgment of

sentence imposing two years of probation for unauthorized use of a motor

vehicle plus restitution.1 We affirm.

        The trial court recited the pertinent facts and procedural history in its

Pa.R.A.P. 1925(a) opinion:

        This is an appeal by [Appellant], who appeals this court’s order
        denying [Appellant’s] motion to dismiss pursuant to 18 Pa.C.S.A.
        § 110. On July 10, 2014, a Philadelphia police officer observed a
        vehicle being operated with a driver’s side rear brake light out in
        violation of [75 Pa.C.S.A. § 4303(b)]. The officer did an NCIC
        check on the vehicle and discovered that the vehicle was stolen.
        [Appellant] attempted to exit the vehicle without placing it in park
        when the officers pulled the vehicle to initiate a stop. Officers
        placed the vehicle, in park, secured [Appellant], and subsequently
        charged him with receiving stolen property, and unauthorized use
____________________________________________


1    18 Pa.C.S.A. § 3928.
J-S44023-16


      of a motor vehicle. The officer also issued [Appellant] a traffic
      citation for operating a vehicle without a license and operating a
      vehicle without rear headlights.

      On September 11, 2014, [Appellant] was found guilty in absentia
      for traffic violations before the Municipal Court-Traffic Division.
      On April 17, 2015, [Appellant] filed a motion to dismiss his
      criminal charges pursuant to 18 Pa.C.S.A. § 110. On June 17,
      2015, this court denied the motion and found [Appellant] guilty of
      unauthorized use of motor/other vehicles following a non-jury
      trial.

Trial Court Opinion, 11/9/2015, at 1-2.

      Immediately after the non-jury trial, the trial court sentenced Appellant

as set forth above. This timely appeal followed. Appellant raises one issue:

      Did not the lower court err in denying [Appellant’s] motion to
      dismiss pursuant to 18 Pa.C.S.A. § 110 where [Appellant] had
      previously been convicted of an offense that arose from the same
      criminal episode as the offense in the instant case?

Appellant’s Brief at 4. Section 110 normally bars a subsequent prosecution

where a former prosecution, arising out of the same facts or criminal episode,

resulted in an acquittal or conviction in the same judicial district. 18 Pa.C.S.A.

§ 110(1)(ii). In Commonwealth v. Perfetto, 169 A.3d 1114 (Pa. Super.

2017)(en banc), this Court delineated an exception to § 110’s compulsory

joinder requirement unique to Philadelphia County. Under Perfetto, a former

prosecution for a summary traffic offense within the jurisdiction of the traffic

division of the Philadelphia Municipal Court does not bar a subsequent

prosecution arising out of the same facts or criminal episode.        In light of

Perfetto, Appellant cannot obtain relief.

      Judgment of sentence affirmed.


                                      -2-
J-S44023-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/17




                          -3-